Citation Nr: 0325422	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  02-02 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1974.  The veteran died in November 2000.  The 
appellant is the veteran's widow.    

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, which denied the claim for service connection for the 
veteran's cause of death and for accrued benefits.  

In January 2003, the appellant testified before the 
undersigned Veterans Law Judge at the VA office in San 
Antonio, Texas.  A transcript of that hearing has been 
associated with the veteran's VA claims folder.

The claim for service connection for the cause of the 
veteran's death is addressed in the remand portion of this 
decision.  


FINDINGS OF FACT

1.  The veteran's certificate of death shows that he died in 
November 2000; the immediate cause of death was listed as 
empyema due to left lower lobe methicillin-resistant 
Staphylococcus aureus pneumonia due to progressive 
supranuclear palsy.  

2.  At the time of the veteran's death, the veteran did not 
have any service-connected disabilities.    

3.  A claim for VA benefits was not pending at the time of 
the veteran's death.


CONCLUSION OF LAW

The appellant's claim of entitlement to accrued benefits is 
without legal merit.  38 U.S.C.A. § 5121 (West 2002); 
38 C.F.R. § 3.1000 (2003); Jones v. West, 136 F. 3d 1296 
(Fed. Cir. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a veteran in the development of 
a claim.  VA regulations that implement the VCAA are codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003).  When, as here, the law rather than the 
facts is dispositive of the claim, the VCAA does not apply to 
the claim.  Manning v. Principi, 16 Vet. App. 534 (2002). 

The appellant seeks entitlement to accrued benefits for the 
claims of service connection for post traumatic stress 
disorder, photophobia, strokes, sleep apnea, skin disability, 
supranuclear palsy, chronic fatigue syndrome, and agent 
orange exposure.  She contends that the veteran had applied 
for benefits prior to his death but the claim was not 
adjudicated at the time of his death.  The appellant asserts 
that she and the veteran had filed a claim for service 
connection for emphysema, pneumonia, and supranuclear palsy 
in August 1999 and this claim was received by the Houston RO 
on September 7, 1999, but this claim was never adjudicated.  
The appellant asserts that she filed paperwork to apply for 
service connection for the veteran's lung condition and she 
signed the forms in August 1999 because the veteran was so 
near death that he could not sign the forms himself.  The 
appellant contends that at the time that she filed these 
forms, she did not think to try to get a court order 
appointing her as the veteran's legal guardian because she 
assumed, although apparently wrongfully, that when she signed 
the medical power of attorney forms, it would cover all 
aspects of handling affairs for the veteran.  The appellant 
also asserts that when she filed the paperwork for the 
veteran's claim, she signed but inadvertently forgot to date 
the claim form.  The appellant contends that the forms that 
were sent with the claim form were dated and therefore, the 
benefit of the doubt should be afforded because everything 
that accompanied the claims form was dated.  

At the hearing before the Board in January 2003, the 
appellant and her representative argued that at the time of 
the veteran's death, there was evidence of record which was 
sufficient to establish service connection for post traumatic 
stress disorder.  The appellant and her representative also 
argued that the claim filed by the appellant in August 1999 
should have been interpreted as an informal claim.  Lastly, 
the appellant argued that the August 1999 claim was filed 
with the local service organization.  

The appellant indicated that she was asked by the RO to 
submit any paperwork that would indicate that a claim was 
received in 1999.  She submitted a copy of the cover sheet 
that was sent from the local county Service Officer to the 
Texas Veterans Commission office at the Houston RO.  The 
appellant contends that this copy was returned to the local 
office with a date stamp of October 7, 1999 from the Texas 
Veterans Commission.  

Under 38 U.S.C.A. § 5121(a), accrued benefits are defined as 
"periodic monetary benefits to which an individual was 
entitled at death under existing ratings or decisions, or 
those based on evidence in the file at the date of death and 
due and unpaid for a period not to exceed two years."  See 
38 C.F.R.§ 3.1000(a).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) concluded that, for a surviving spouse to 
be entitled to accrued benefits, "the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision."  The Federal Circuit noted that this conclusion 
comported with the decision in Zevalkink v. Brown, 102 F.3d 
1236 (Fed Cir. 1996), which stated that a consequence of the 
derivative nature of the surviving spouse's entitlement to a 
veteran's accrued benefits claim is that, without the veteran 
having a claim pending at time of death, the surviving spouse 
has no claim upon which to derive his or her own application.  
Id. at 1300.

In the instant case, the evidence of record shows that the 
veteran did not have a claim pending for any VA benefit at 
the time of his death.  Review of the record shows that the 
prior to the receipt of the claim for service connection for 
the cause of the veteran's death and the claim for accrued 
benefits in February 2001, there had been no activity in the 
claims folder since 1995.  

Although the appellant contends that she had filed a claim 
for service connection in August 1999 and although she 
submitted copies of an August 1999 claim, there is no 
evidence in the claims folder that this claim was received by 
the VA at that time or at any time prior to February 2001.  
The forms submitted by the appellant are dated stamped in 
February 2001.  There is no evidence which shows that these 
claims were received by the RO prior to February 2001.  

From a review of the record, it appears that that the 
appellant had submitted a claim for VA benefits to the Texas 
Veterans Commission in August 1999.  However, the Board notes 
that a claim for VA benefits must be filed with the VA.  See 
38 U.S.C.A. § 5101 (West 2002).  

Although sympathetic to the appellant's claim, the bottom 
line is that the file is absent any evidence that the veteran 
had a formal or informal claim pending for any VA benefit at 
the time of his death.  Accordingly, there is no legal basis 
to the appellant's claim for payment of accrued benefits.  As 
the law, and not the evidence, is dispositive in this case, 
entitlement to payment of accrued benefits is denied due to 
the absence of legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1997) (in cases such as this where the law is 
dispositive, the claim should be denied because of the 
absence of legal merit).   


ORDER

Entitlement to accrued benefits is denied. 


REMAND

The appellant contends that service connection is warranted 
for the cause of the veteran's death.  The appellant asserts 
that the cause of the veteran's death was in turn caused by a 
disease that was incurred during the veteran's service in 
Vietnam.  As noted above, the veteran's certificate of death 
shows that he died in November 2000, and that the immediate 
cause of death was empyema due to left lower lobe 
methicillin-resistant Staphylococcus aureus pneumonia due to 
progressive supranuclear palsy.  During the January 2003 
hearing, the appellant's representative contended, 
essentially, that the type of disease the veteran suffered 
from has its origins in Southeast Asia and that in the 
opinion of most medical specialists it was otherwise very 
difficult to come in contact with and develop the disease.  

At this point, and in keeping with the statutorily mandated 
duty to assist (i.e. the VCAA), the Board finds that a VA 
medical examiner should be given an opportunity to review the 
relevant evidence in the claims folder and provide an opinion 
as to the nature of the relationship, if any, between the 
cause of the veteran's death and his service in Vietnam.  See 
38 U.S.C.A. § 5103A(d) (West 2002).  

Accordingly, this case is remanded for the following action: 


1.  The RO should ensure that all 
notification and development action 
required by the VCAA has been completed.  
The RO should undertake any additional 
development it determines is required 
under 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002).  

2.  After the above requested development 
is accomplished the RO should refer the 
veteran's claims folder to an appropriate 
VA medical examiner for review and 
request that he/she provide an opinion as 
to whether it is at least as likely as 
not that a disease incurred in or 
otherwise linked to the veteran's service 
in Vietnam caused or contributed 
substantially or materially to his death; 
that it combined to cause death; or that 
it aided or lent assistance to the 
production of death.  The complete 
rationale for all conclusions reached 
should be set forth.  

3.  After providing the veteran with the 
appropriate time to submit additional 
evidence - see Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
Nos. 02-7007, -7008, -7009, -7010 (Fed. 
Cir., September 22, 2003)) - the RO 
should review all of the evidence of 
record, including all new evidence, and 
readjudicate the issue of entitlement to 
service connection for the cause of the 
veteran's death.  If the desired benefits 
are not granted, an appropriate 
Supplemental Statement of the Case should 
be furnished to the appellant and her 
representative.  They should be afforded 
an opportunity to respond thereto.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	James A. Markey
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



